


Exhibti 10.37

 

TRAVELERS

RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 16.)

 

Participant:

 

“NAME”

 

Grant Date:

 

“GRANT DATE”

 

 

 

 

 

 

 

Number of Award Shares:

 

“GRANTED”

 

Vesting Date:

 

3 years from Grant Date

 

1.             Grant of Restricted Stock Units. This restricted stock unit award
(“Award”) is granted pursuant to The Travelers Companies, Inc. 2014 Stock
Incentive Plan, as it may be amended from time to time (the “Plan”), by The
Travelers Companies, Inc. (the “Company”) to you (the “Participant”) as an
employee of the Company or an affiliate of the Company (together, the “Travelers
Group”). The Company hereby grants to the Participant as of the Grant Date an
award (“Award”) consisting of a right to receive the number of shares set forth
above (“Award Shares”) of the Company’s common stock, no par value (“Common
Stock”), upon the Vesting Date or such earlier date as set forth herein,
pursuant to the Plan, as it may be amended from time to time, and subject to the
terms, conditions, and restrictions set forth herein, including, without
limitation, the conditions set forth in Section 5.

 

2.             Terms and Conditions. The terms, conditions, and restrictions
applicable to the Award are specified in the Plan and this grant notification
and agreement, including Exhibits A and B, as amended (the “Award Agreement”).
The terms, conditions and restrictions in the Plan include, but are not limited
to, provisions relating to amendment, vesting, cancellation, and settlement, all
of which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.

 

By accepting the Award, the Participant acknowledges receipt of the prospectus
dated February 2, 2016 and any applicable prospectus supplement thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to vesting conditions and will
be cancelled if the vesting conditions are not satisfied. Thus, the Participant
understands that (a) any monetary value assigned to the Award in any
communication regarding the Award is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Award or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock; provided, however, that if the Company
pays cash dividends on its shares while the Award is outstanding, the
Participant shall be entitled to receive corresponding dividend equivalent cash
payments based on the number of shares underlying the Award at the time when
such regular cash dividends are paid.

 

3.             Vesting. The Award shall vest in full on the Vesting Date set
forth above provided the Participant remains continuously employed within the
Travelers Group through such Vesting Date. If the Participant

 

1

--------------------------------------------------------------------------------


 

has a termination of, or leave from active employment prior to the Vesting Date,
the Participant’s rights are determined under the Award Rules of Exhibit A.

 

4.             Settlement of Award. The Company shall deliver to the Participant
a number of shares of Common Stock equal to the number of vested Award Shares on
the Vesting Date (or the date provided pursuant to Exhibit A, if applicable) or
as soon as administratively practicable thereafter. The number of shares of
Common Stock delivered to the Participant shall be reduced by a number of shares
of Common Stock having a Fair Market Value on the date of delivery equal to the
tax withholding obligation (including any applicable employment taxes due in
connection with the vesting of the Award on or prior to the settlement date),
unless the Plan administrator is notified in advance of the Award settlement (or
the Award vesting, if applicable) and the Participant elects another method for
tax withholding.

 

5.             Grant Conditioned on Principles of Employment Agreement. By
entering into this Award Agreement, the Participant shall be deemed to have
confirmed his or her agreement to be bound by the Company’s Principles of
Employment Agreement in effect on the date immediately preceding the Grant Date
(the “POE Agreement”), as published on the Company’s intranet site or previously
distributed in hard copy to the Participant. Furthermore, by accepting the
Award, the Participant agrees that the POE Agreement shall supersede and replace
the form of Principles of Employment Agreement contained or referenced in any
prior equity award made by the Company to the Participant, and, accordingly,
such prior equity award shall become subject to the terms and conditions of the
POE Agreement.

 

6.             Acceptance of Exhibits A and B. The Participant agrees to be
bound by the terms of the Award Rules set forth in Exhibits A and B (“Award
Rules”).

 

7.             Acceptance of and Agreement to Non-Solicitation and
Confidentiality Conditions. In consideration for the award of Restricted Stock
Units under this Award Agreement, the Participant agrees that the Award is
conditioned upon Participant’s compliance with the following non-solicitation
and confidentiality conditions (the “Non-Solicitation Conditions” and the
“Confidentiality Conditions”, respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 7 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and
brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 7. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment

 

2

--------------------------------------------------------------------------------


 

opportunity outside of the Travelers Group, (iii) identifying Travelers Group
employees to potentially be solicited or hired, (iv) providing information or
feedback regarding Travelers Group employees seeking employment with the
Participant’s subsequent employer and/or (v) otherwise assisting or
participating in the solicitation or hiring of a Travelers Group employee.
However, the Non-Solicitation Conditions do not preclude the Participant from
directing a third party (including but not limited to employees of his/her
subsequent employer or a search firm) to broadly solicit, recruit, and hire
individuals, some of whom may be employees of the Travelers Group, provided that
the Participant does not direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 7, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 7(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such

 

3

--------------------------------------------------------------------------------


 

employment, any technical or confidential information (“Confidential
Information”) developed by, for, or at the expense of the Travelers Group, or
assigned or entrusted to the Travelers Group, unless such information is
generally known outside of the Travelers Group. Confidential Information
includes, but is not limited to, non-public information such as: internal
information about the Travelers Group’s business, such as financial, sales,
marketing, claim, technical and business information, including profit and loss
statements, business/marketing strategy and “Trade Secrets” (as defined below);
client, customer, policyholder, insured person, claimant, vendor, consultant and
agent information, including personal information such as social security
numbers and medical information; legal advice obtained; product and system
information; and any compilation of this information or employee information
obtained as part of the Participant’s responsibilities at the Travelers Group. 
Nothing herein should be construed as prohibiting the Participant from sharing
information concerning the Participant’s own wages (or the wages of another
employee, if voluntarily disclosed by that employee) or other terms and
conditions of employment, or for purposes of otherwise pursuing the
Participant’s legal rights.  Nothing herein is intended to prohibit or restrict
the Participant from (i) filing a complaint with, making disclosures to,
communicating with or participating in an investigation or proceeding conducted
by any governmental agency (including the United States Equal Employment
Opportunity Commission and the Securities and Exchange Commission),
(ii) pursuing the Participant’s legal rights related to Participant’s employment
with the Company or (iii) engaging in activities protected by applicable laws or
regulations. Notwithstanding the foregoing, the Travelers Group does not
authorize the waiver of, or disclosure of information covered by, the
attorney-client privilege or attorney work product doctrine or any other
privilege or protection belonging to the Travelers Group.  As used herein,
“Trade Secrets” shall include information relating to the Travelers Group and
its affiliates that is protectable as a trade secret under applicable law,
including, without limitation, and without regard to form: technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
business and strategic plans, product plans, source code, software, unpublished
patent applications, customer proposals or pricing information or a list of
actual or potential customers or suppliers which is not commonly known by or
available to the public and which information derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use. In addition, the Participant will keep at all times
subject to the Travelers Group’s control and will deliver to or leave with the
Travelers Group all written and other materials in any form or medium
(including, but not limited to, print, tape, digital, computerized and
electronic data, parts, tools, or equipment) containing such technical or
Confidential Information upon termination of the Participant’s employment. The
Participant also agrees to cooperate to remedy any unauthorized use of such
information and not to violate any Travelers Group policy regarding same. The
Participant agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the Travelers
Group’s operations, activities, Confidential Information, or business, made or
received by the Participant during the Participant’s employment with any
member(s) of the Travelers Group are, and shall be, the property of the
Travelers Group exclusively, and the Participant will keep the same at all times
subject to the Travelers Group’s control and will deliver or leave with the
Travelers Group the same at the termination of the Participant’s employment.

 

(g)                                  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(h)                                 During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice

 

4

--------------------------------------------------------------------------------


 

prior to becoming associated with and/or employed by any person or entity or
engaging in any business of any type or form, with such notice including the
identity of the prospective employer or business, the specific division (if
applicable) for which the Participant will be performing services and the title
or position to be assumed by the Participant. The Participant must provide a
copy of such notice to the Company’s Employee Services Unit by email, facsimile
or regular mail as follows:

 

Email:

 

4-ESU@travelers.com

 

 

 

Fax:

 

1.866.871.4378 (U.S. and Canada)

 

 

001.866.871.4378 (Europe)

 

 

 

Mail:

 

The Travelers Companies, Inc.

 

 

Employee Services Unit

 

 

385 Washington Street

 

 

Mail Code: 9275-SB02L

 

 

St. Paul, MN USA 55102

 

(i)                                     As consideration for and by accepting
the Award, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 7. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

8.             Forfeiture of Restricted Stock Unit Award.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 7 and this Section 8 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Travelers Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the Participant
would cause substantial and irreparable harm to the Travelers Group and other
Participants in the Plan. The Participant further acknowledges and agrees that:

 

(i)                                     The receipt of the Award constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and repayment provision of subsection 8(b) below and the
Non-Solicitation Conditions and Confidentiality Conditions of Section 7 above,
and the amendment of prior equity award provisions of subsection 7(i), 8(f) and
Section 18, below.

 

(ii)                                  The Participant’s rights with respect to
the Award are conditioned on his or her compliance with the POE Agreement at all
times after acceptance of the POE Agreement in accordance with Sections 5 and 16
hereunder.

 

(iii)                               The scope, duration and activity
restrictions and limitations described in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Travelers Group.
The Participant acknowledges that all restrictions and limitations

 

5

--------------------------------------------------------------------------------


 

relating to the Restricted Period will apply regardless of the reason the
Participant’s employment ends. The Participant further agrees that any alleged
claims the Participant may have against the Travelers Group do not excuse the
Participant’s obligations under this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Award Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Award made under this Award Agreement
that has not otherwise been previously forfeited under the Award Rules in
Exhibit A and that has not yet been paid, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Award or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of any such awards, and/or any consideration in excess of such gross
amounts received by the Participant upon the sale or transfer of the Common
Stock acquired through vesting, distribution, or settlement of any such awards).
The Participant will promptly pay the full amount due upon demand by the
Company, in the form of cash or shares of Common Stock at current Fair Market
Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 8(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Award Rules. The Award Rules provide a right
to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the Vesting
Date (such non-compete condition may extend beyond the Restricted Period). The
remedies for a violation of such non-compete conditions are specified in the
Award Rules and are in addition to any remedies of the Travelers Group under
this Section 8.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 7 or this Section 8 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the terms and conditions are unenforceable
because of the duration of such terms and conditions or the area covered
thereby, such court shall have the power to reduce the duration or area of such
terms and conditions and, in their reduced form, the terms and conditions shall
then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Award and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of such awards, or consideration in excess of such gross amounts
received by the Participant upon the sale or transfer of the Common Stock
acquired through vesting, distribution, or settlement of the awards) may be
subject to recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based incentive compensation or awards, or similar forms of
compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference. As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment

 

6

--------------------------------------------------------------------------------


 

provisions of this Section 8 shall apply to any Prior Equity Award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such Prior Equity Award, and,
accordingly, such Prior Equity Award shall become subject to both those other
remedies and the terms and conditions of this Section 8.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 7 and this Section 8
shall survive the Participant’s Termination Date and the expiration of this
Award Agreement, and shall be fully enforceable thereafter.

 

9.             Consent to Electronic Delivery. In lieu of receiving documents in
paper format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company desires or may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Participant may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Participant has access.

 

10.          Administration. The Company’s Compensation Committee or its
designee administers the Plan and this Award Agreement and has the authority to
interpret any ambiguous or inconsistent terms in its sole discretion. The
Participant’s rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Compensation
Committee or its designee adopts from time to time. The interpretation and
construction by the Compensation Committee or its designee of the Plan and this
Award Agreement, and such rules and regulations as the Compensation Committee or
its designee may adopt for purposes of administering the Plan and this Award
Agreement, will be final and binding upon the Participant.

 

11.          Entire Agreement/Amendment/Survival/Assignment. The terms,
conditions and restrictions set forth in the Plan and this Award Agreement
constitute the entire understanding between the parties hereto regarding the
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant, specifically including Sections 7 and 8
hereof, shall survive such date. The Company may assign this Award Agreement and
its rights and obligations hereunder to any current or future member of the
Travelers Group.

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a fixed duration of time. The employment relationship is “at will,” which
affords the Participant or the Travelers Group the right to terminate the
relationship at any time for any reason or no reason not otherwise prohibited by
applicable law. The Travelers Group retains the right to decrease the
Participant’s compensation and/or benefits, transfer or demote the Participant
or otherwise change the terms or conditions of the Participant’s employment with
the Travelers Group. The Award granted hereunder will not form part of the
Participant’s regular employment compensation and will not be considered in
calculating any statutory benefits or severance pay due to the Participant.

 

13.          No Limitation on the Company’s Rights. The Participant agrees that
nothing in this Award Agreement shall in any way affect the Company’s right or
power to make adjustments, reclassifications or changes in its capital or
business structure or to merge, consolidate, reincorporate, dissolve, liquidate
or sell or transfer all or any part of its business or assets.

 

14.          Transfer Restrictions. The Participant may not sell, assign,
transfer, pledge, encumber or otherwise alienate, hypothecate or dispose of the
Award or his or her right hereunder to receive any Award Shares, except as
otherwise provided in the Prospectus.

 

15.          Conflict. In the event of a conflict between the Plan and the Award
Agreement the Plan terms shall govern.

 

7

--------------------------------------------------------------------------------


 

16.          Acceptance and Agreement by the Participant; Forfeiture upon
Failure to Accept.  By accepting this Award, the Participant agrees to be bound
by the terms, conditions, and restrictions set forth in the Plan, this Award
Agreement, and the Travelers Group’s policies, as in effect from time to time,
relating to the Plan. The Participant’s rights under the Award will lapse ninety
(90) days from the Grant Date, and the Award will be forfeited on such date if
the Participant does not accept the Award Agreement by such date. For the
avoidance of doubt, the Participant’s failure to accept the Award Agreement
shall not affect his or her continuing obligations under any other agreement
between any member(s) of the Travelers Group and the Participant.

 

17.          Waiver; Cumulative Rights. The Company’s failure or delay to
require performance by the Participant of any provision of this Award Agreement
will not affect its right to require performance of such provision unless and
until the Company has waived such performance in writing. Each right under this
Award Agreement is cumulative and may be exercised in part or in whole from time
to time.

 

18.          Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Agreement will be exclusively in the
courts in the State of Minnesota, City and County of St. Paul, including the
Federal Courts located therein (should Federal jurisdiction exist). The parties
consent to and submit to the personal jurisdiction and venue of courts of
Minnesota and irrevocably waive any claim or argument that the courts in
Minnesota are an inconvenient forum. The Participant agrees to accept service of
any court filings and process by delivery to his or her most current home
address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process.  As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 18 shall supersede any governing law, forum
or similar provisions contained or referenced in any prior equity award made by
the Company to the Participant, and, accordingly, such prior equity award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 18.

 

19.          Personal Data. The Participant understands that the Company and
other members of the Travelers Group hold certain personal information about the
Participant, which may include, without limitation, information such as his or
her name, home address, telephone number, gender, date of birth, salary,
nationality, job title, social insurance number or other such tax identity
number and details of all Awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Award Shares under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation
and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant
understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Award, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data

 

8

--------------------------------------------------------------------------------


 

concerning third parties including beneficiaries, the Participant has the
consent of such third party to provide their Personal Data to the Travelers
Group for the same purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the Vesting Date and the vesting and settlement of
your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment, exercise and settlement of your Award in
cases of termination of employment if you satisfy certain age and years of
service requirements (“Retirement Rule”), as set forth in “Retirement Rule”
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Award pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.

 

If You:

 

Here’s What Happens to Your Award:

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule)

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled effective on the Termination Date.

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

The restricted stock unit Award Shares will continue to vest without regard to
your employment status and the shares will be issued and distributed to you upon
the Vesting Date for the Award.

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

The vesting of outstanding restricted stock unit Awards will continue during the
first three months of an approved personal leave of absence. Once the approved
leave of absence exceeds three months, vesting is suspended until you return to
work with the Travelers Group and remain actively employed for 30 calendar days,
after which time vesting will be restored retroactively. If you terminate
employment during the leave for any reason, the termination of employment
provisions will apply. If leave exceeds one year, all restricted stock unit
Awards will be cancelled.

 

10

--------------------------------------------------------------------------------


 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave”, but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Outstanding unvested restricted stock unit Awards will continue to vest while
you are on such leave.

Die while you are employed or following employment while your Award is
outstanding

 

Outstanding unvested restricted stock unit Awards will vest immediately and the
shares will be issued and distributed to your estate as soon as practical
thereafter.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

The Retirement Rule will not apply to your Award or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion) or you voluntarily terminated
your employment where grounds for involuntary termination for gross misconduct
or for cause existed (as determined by the Company in its sole discretion at the
time of or following your termination of employment). If you retire and do not
meet the Retirement Rule, you will be considered to have resigned.

 

If You:

 

 

 

Meet the Retirement Rule (subject to Exhibit B, if applicable)

 

Your restricted stock unit Award Shares will be multiplied by a fraction, the
numerator of which is the number of days from the Grant Date to the Termination
Date, and the denominator of which is the number of days in the original vesting
period for the restricted stock unit Award. At your retirement, any Award Shares
in excess of that amount determined under the immediately preceding sentence
will be forfeited and cancelled.

 

The restricted stock unit Award Shares that you retain will continue to vest and
the shares will be issued and distributed to you upon the Vesting Date for the
Award, provided that, during the period prior to the Vesting Date, you do not
engage in any activities that compete with the business operations of the
Travelers Group (as determined by the Company in its sole discretion),
including, but not limited to, working for another insurance company engaged in
the property casualty insurance business as either an employee or independent
contractor. You are not subject to this non-compete provision if you are
terminated involuntarily or if you are employed in any state where state law
prohibits such non-compete provisions, but you remain subject to Sections 7 and
8 of the Award Agreement, and the POE Agreement.

 

When called for under the above rules, you will be required to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Travelers Group since your Termination Date. You may
be required to provide the Company with other evidence of your compliance with
the Retirement Rule as the Company may require. In the event that you are
determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Award will be
immediately forfeited and any portion of the Award previously paid to you will
be subject to recoupment by the Company in accordance with Section 8(f) of the
Award Agreement.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit B includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
2014 Stock Incentive Plan (the “Plan”) if the Participant is employed in one of
the jurisdictions listed below on the Grant Date or on the Termination Date if
the Participant is employed in California immediately prior to such Termination
Date. Capitalized terms used but not defined in this Exhibit B are defined in
the Plan and/or Award Agreement and have the meanings set forth therein. To the
extent that this Exhibit B is applicable to the Participant (based on the
Participant’s place of employment on the Grant Date or on the Termination Date
if the Participant is employed in California immediately prior to such
Termination Date), the provisions set forth in this Exhibit B will apply to the
Participant and will supersede the corresponding provisions set forth in the
Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction for local law purposes, the information contained herein
may not apply to the Participant, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply.

 

*   *   *

 

12

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  The non-solicitation restrictions in Section 7(c) of the
Award Agreement shall not apply with respect to any prospective clients of the
Company who are not current clients of the Company while the Participant
maintains an employment relationship with the Company.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

·                  12. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested restricted stock
units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Award.

 

13

--------------------------------------------------------------------------------


 

California

 

·                  If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 7(b) and 7(c) of the
Award Agreement shall be restated to read as follows:

 

7(b)         Non-Solicitation of Employees. The Participant acknowledges that
the Travelers Group sustains its operations and the goodwill of its clients,
customers, policyholders, producers, agents and brokers (its “Customers”)
through its employees. The Travelers Group has made significant investment in
its employees and their ability to establish and maintain relationships with
each other and with the Travelers Group’s Customers in order to further its
operations and cultivate goodwill. The Participant acknowledges that the loss of
the Travelers Group’s employees could adversely affect its operations and
jeopardize the goodwill that has been established through these employees, and
that the Travelers Group therefore has a legitimate interest in preventing the
solicitation of its employees.  Accordingly, the Participant hereby agrees that
during the Restricted Period, the Participant will not, directly or indirectly,
seek to recruit or solicit, attempt to influence or assist, participate in, or
promote the solicitation of the employment of any person who was or is employed
by the Travelers Group at any time during the last three months of the
Participant’s employment or during the Restricted Period. The Participant shall
not engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 7(b). Without limiting the
generality of the restrictions under this Section 7(b), by way of example, the
restrictions under this Section shall prohibit the Participant from
(i) initiating communications with a Travelers Group employee in connection with
a current or future employment opportunity outside of the Travelers Group,
(ii) identifying Travelers Group employees to potentially be solicited, and/or
(iii) otherwise assisting or participating in the solicitation of a Travelers
Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

7(c)         Non-Solicitation of Business. The Participant acknowledges that by
virtue of his or her employment with the Travelers Group, he or she may have had
access to Trade Secrets and/or Confidential Information (as defined in
Section 7(f)) about the Travelers Group’s Customers and is, therefore, capable
of significantly and adversely impacting existing relationships that the
Travelers Group has with them. The Participant further acknowledges that the
Travelers Group has invested in its and the Participant’s relationship with its
Customers and the goodwill that has been developed with them and therefore has a
legitimate interest in protecting these relationships against Participant’s use
of Trade Secrets and/or Confidential Information to solicit Customers and/or
otherwise interfere with these customer relationships. If, after the Termination
Date, the Participant accepts a position as an employee, consultant or
contractor with a “Competitor” (as defined below), then the Participant will not
utilize Trade Secrets and/or Confidential Information to directly or indirectly,
solicit, interfere with or attempt to influence any Customer of the Travelers
Group to discontinue business with the Travelers Group and/or move existing or
future business of the Travelers Group elsewhere. This restriction applies with
respect to any business of any current or prospective client, customer or
policyholder of the Travelers Group on which the Participant gained access to
Trade Secrets and/or Confidential Information during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to utilize Trade Secrets and/or Confidential
Information in the negotiation, competition for, solicitation or execution of
any individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from the Travelers Group. As used
herein, “Competitor” shall include any business enterprise or organization,
including, without limitation, agents, brokers and producers, that engages in,
owns or controls a significant interest in any entity that engages in the sale
of products and/or performance of services of the type sold or performed by the
Travelers Group and/or provides advice relating to such products and services.

 

14

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group. Nothing
contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

15

--------------------------------------------------------------------------------


 

India

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 8(b) of the Award Agreement by
re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 18 of the Award Agreement shall be revised to read as
follows:

 

18           Governing Law and Forum for Disputes. The Award Agreement shall be
legally binding and shall be executed and construed and its provisions enforced
and administered in accordance with the laws of the State of Minnesota. Any
dispute, claim or controversy arising under, out of, or in connection with or in
relation to this Award Agreement or the Plan, or any breach, termination or
validity thereof, shall be finally determined and adjudicated through
arbitration by a sole arbitrator located in Mumbai, India. The arbitration
proceedings shall be conducted in accordance with the SIAC Rules in effect at
the time of arbitration, and judgment upon the award may be entered in any court
having jurisdiction thereof or having jurisdiction over the parties or their
assets. It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable. To the extent permitted by law, the
arbitrator’s fees and expenses will be borne equally by each party. In the event
that an action is brought to enforce the provisions of this Award Agreement or
the Plan pursuant to this Section 18, each party shall pay its own attorneys’
fees and expenses regardless of whether there is a prevailing party in the
opinion of the arbitrator deciding such action or the court in which any such
arbitration award is entered. Without prejudice to the rights of the Company
under this Section, if the Participant breaches, or proposes to breach the
provisions of this Award Agreement or Plan, the Company and the Travelers Group
shall be entitled, in addition to all other remedies such party may have, to a
temporary, preliminary or permanent injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the non-breaching party from any court having competent jurisdiction over
either party.

 

16

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.          No Right to Employment. The Participant agrees that nothing in this
Award Agreement constitutes a contract of employment with the Travelers Group
for a definite period of time. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group, subject to applicable Irish law and the
terms of the Participant’s employment contract.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 18 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death
or Disability (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested restricted stock
units will be cancelled effective on the Termination Date.

 

17

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 7(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 7(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 7(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 7(c) of the Award Agreement:

 

(i)                                     the restrictions relating to recruiting
or solicitation of, interference with, attempting to influence or otherwise
affecting any client, customer, policyholder or agent of the Travelers Group
shall be limited to such clients, customers, policyholders or agents with which
the Participant had material dealings within the 12 months preceding the
Termination Date; and

 

(ii)                                  the references to “business” (aside from
references to “book of business”) shall be limited to business activities with
which the Participant was materially involved during the 12 months preceding the
Termination Date.

 

·                  Section 12 of the Award Agreement shall be replaced with the
following:

 

12.  No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment or guarantees employment with any
member of the Travelers Group for a fixed duration of time. Each member of the
Travelers Group retains the right to decrease the Participant’s compensation
and/or benefits, transfer or demote the Participant or otherwise change the
terms or conditions of the Participant’s employment with the Travelers Group,
subject to applicable law and the terms of the Participant’s employment
contract.  Upon termination of the Participant’s employment (for whatever
reason) the Participant will have no rights as a result of this Award Agreement
or any alleged breach of this Award Agreement or otherwise to any compensation
under or in respect of any shares, share options, restricted stock units,
long-term incentive plans or any other profit sharing scheme in which the
Participant may participate or have received grants or allocations on or before
the date on which the Participant’s employment terminates. Any rights which the
Participant may have under such schemes will be exclusively governed by the
rules of such schemes from time to time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1998 (the “Act”).  The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Act), outside of the European Economic Area even where the
country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant.  Accordingly, upon the
Participant’s termination of employment for any reason other than due to

 

18

--------------------------------------------------------------------------------


 

death or Disability (regardless of whether the Participant meets the Retirement
Rule), vesting of the Award will cease and all outstanding unvested restricted
stock units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Award.

 

19

--------------------------------------------------------------------------------
